COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 PEDRO LOPEZ,                                  §               No. 08-16-00239-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                120th District Court

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20130D05658)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 26, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Louis Elias Lopez, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before April 26, 2017.

       IT IS SO ORDERED this 28th day of March, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.